Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 1 of 9 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 VANESSA DAVIS,

        Plaintiff,

 v.                                                       Case No:

 CASHNET USA OF FLORIDA,
 LLC,
                                                          DEMAND FOR JURY TRIAL
       Defendant.
 _____________________________/


       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, VANESSA DAVIS (“Ms. Davis” or “Plaintiff”), by

 and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendant, CASHNET

 USA OF FLORIDA, LLC (“Defendant”), and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of Defendant’s violations of the Restrictions on Use

 of Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”) by placing calls to Ms.

 Davis’ Cellular Telephone using an automatic telephone dialing system or automated

 voice or prerecorded message to solicit personal loan services to Ms. Davis without Ms.

 Davis’ prior express consent and even after Ms. Davis demanded several times that

 Defendant stop calling her Cellular Telephone, which has invaded Ms. Davis’ privacy

 and caused her aggravation and stress.




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Davis v. CashNet USA of Florida, LLC
                                             Page 1 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 2 of 9 PageID 2




                                      Jurisdiction and Venue

         2.       This Court has subject matter jurisdiction over the instant case under 28

 U.S.C. §1331.

         3.       Jurisdiction of this Court also arises under 47 U.S.C. § 227.

         4.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b), as a

 substantial part of the events or omissions giving rise to the claims occurred in this

 judicial district.

                                                Parties

         5.       Plaintiff, Ms. Davis, was and is a natural person and, at all times material

 hereto, is an adult and a resident of Hillsborough County, Florida.

         6.       Ms. Davis is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 310-***-1813 (“Ms.

 Davis’ Cellular Telephone”).

         7.       At all times material hereto, Defendant was and is a corporation with its

 principle place of business in the State of IL and its registered agent, CT Corporation

 System, located at 1200 South Pine Island Road, Plantation, FL 33324.

                                         Statements of Fact

         8.       In or around early March 2019, Defendant began placing automated calls

 to Ms. Davis’ Cellular Telephone requesting the Ms. Davis open a personal loan account

 with Defendant.

         9.       Ms. Davis did not know how Defendant obtained her Cellular Telephone

 number because she never applied for any personal loan services with Defendant.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Davis v. CashNet USA of Florida, LLC
                                              Page 2 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 3 of 9 PageID 3




          10.      Upon answering at least one of Defendant’s calls, Ms. Davis heard an

 automated voice or prerecorded message asking her to call Defendant to open a personal

 loan account with Defendant.

          11.      On or around March 8, 2019, Ms. Davis called Defendant and demanded

 that Defendant stop calling her Cellular Telephone with its automated calls.

          12.      Despite Ms. Davis’ demand, Defendant continued to call Ms. Davis’

 Cellular Telephone.

          13.      On or around March 27, 2019, Ms. Davis called Defendant for the second

 time and demanded that Defendant stop calling her Cellular Telephone with its automated

 calls.

          14.      The very next day, March 28, 2019, Defendant called Ms. Davis’ Cellular

 Telephone again.

          15.      For the third time, Ms. Davis demanded Defendant stop calling her

 Cellular Telephone.

          16.      Despite Ms. Davis’ demands, Defendant continued to call Ms. Davis’

 Cellular Telephone.

          17.      On or around April 4, 2019, Ms. Davis called Defendant for the fourth

 time and demanded that Defendant stop calling her Cellular Telephone with its automated

 calls.

          18.      Despite Ms. Davis’ demands, Defendant continued to call Ms. Davis’

 Cellular Telephone with its automated calls.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Davis v. CashNet USA of Florida, LLC
                                                Page 3 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 4 of 9 PageID 4




        19.      Upon answering at least one of Defendant’s calls, Ms. Davis heard a pause

 before she was requested to call Defendant for personal loan services.

        20.      Defendant has called Ms. Davis’s Cellular Telephone at least twenty-five

 (25) times during the time period from early March of 2019 to the present date.

        21.      Defendant called Ms. Davis’s Cellular Telephone from several different

 telephone numbers, including, but not limited to: 773-869-0934, 773-869-0937, and 773-

 869-0936.

        22.      All of Defendant’s calls to Ms. Davis’s Cellular Telephone were placed in

 an attempt to solicit personal loan services with Defendant.

              Count 1: Violation of the Telephone Consumer Protection Act

        23.      Ms. Davis re-alleges paragraphs 1-22 and incorporates the same herein by

 reference.

        24.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:

                          (A) to make any call (other than a call made for
                          emergency purposes or made with the prior express
                          consent of the called party) using any automatic
                          telephone dialing system or an artificial prerecorded
                          voice – (iii) to any telephone number assigned to a
                          paging service, cellular telephone service, . . . or
                          any service for which the called party is charged for
                          the call.

        25.      Ms. Davis never provided any consent for Defendant to call Ms. Davis’

 Cellular Telephone by the use of an automatic telephone dialing system (“ATDS”) or

 artificial voice or prerecorded message.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Davis v. CashNet USA of Florida, LLC
                                              Page 4 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 5 of 9 PageID 5




          26.      This is because Ms. Davis had no prior business relationship with

 Defendant to provide any prior express consent for Defendant to call Ms. Davis’ Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message.

          27.      Despite never having Ms. Davis’ prior express consent to call Ms. Davis’

 Cellular Telephone by the use of an ATDS or artificial voice or prerecorded message,

 Defendant thereafter called Ms. Davis’s Cellular Telephone at least twenty-five (25)

 times.

          28.      Furthermore, Ms. Davis expressly revoked consent to have Defendant call

 her Cellular Telephone by the use of an automatic telephone dialing system (“ATDS”) or

 artificial voice or prerecorded message in or around March of 2019 when she expressly

 told Defendant to stop calling her.

          29.      Ms. Davis also expressly revoked consent to have Defendant call Ms.

 Davis’ Cellular Telephone by the use of an ATDS or artificial voice or prerecorded

 message on or around April 4 of 2019 when she expressly told Defendant to stop calling

 her.

          30.      Defendant did not have Ms. Davis’ consent to call her Cellular Telephone

 at any point in time.

          31.      Ms. Davis never provided Defendant with Ms. Davis’ Cellular Telephone

 number.

          32.      Defendant did not place any emergency calls to Ms. Davis’s Cellular

 Telephone.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Davis v. CashNet USA of Florida, LLC
                                                Page 5 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 6 of 9 PageID 6




        33.      Defendant willfully and knowingly placed non-emergency calls to Ms.

 Davis’s Cellular Telephone.

        34.      Ms. Davis knew that Defendant called Ms. Davis’s Cellular Telephone

 using an ATDS because she heard a pause when she answered at least one of the first few

 calls from Defendant on her Cellular Telephone before a live representative of Defendant

 came on the line.

        35.      Ms. Davis knew that Defendant called Ms. Davis’s Cellular Telephone

 using a prerecorded voice because Defendant left Ms. Davis at least one voicemail using

 a prerecorded voice.

        36.      Defendant used an ATDS when it placed at least one call to Ms. Davis’s

 Cellular Telephone.

        37.      Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Ms. Davis’s Cellular Telephone.

        38.      Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Ms. Davis’s Cellular Telephone.

        39.      Under information and belief, Defendant used an ATDS when it placed all

 calls to Ms. Davis’s Cellular Telephone.

        40.      At least one call that Defendant placed to Ms. Davis’s Cellular Telephone

 was made using a telephone dialing system that has the capacity to store telephone

 numbers to be called.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Davis v. CashNet USA of Florida, LLC
                                              Page 6 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 7 of 9 PageID 7




        41.      At least one call that Defendant placed to Ms. Davis’s Cellular Telephone

 was made using a telephone dialing system that has the capacity to produce telephone

 numbers to be called without human intervention.

        42.      At least one call that Defendant placed to Ms. Davis’s Cellular Telephone

 was made using a telephone dialing system that uses a random number generator.

        43.      At least one call that Defendant placed to Ms. Davis’s Cellular Telephone

 was made using a telephone dialing system that uses a sequential number generator.

        44.      At least one call that Defendant placed to Ms. Davis’s Cellular Telephone

 was made using a prerecorded voice.

        45.      Defendant has recorded at least one conversation with Ms. Davis.

        46.      Defendant has recorded more than one conversation with Ms. Davis.

        47.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Ms. Davis, for its financial gain.

        48.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Ms. Davis’s Cellular Telephone, with no way for the

 called party and recipient of the calls to permit, elect, or invoke the removal of the called

 party and recipient of the calls’ cellular telephone number from Defendant’s call list.

        49.      The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Ms. Davis, despite individuals like Ms. Davis

 revoking any consent that Defendant believes it may have to place such calls.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Davis v. CashNet USA of Florida, LLC
                                              Page 7 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 8 of 9 PageID 8




         50.      Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Ms. Davis’s Cellular

 Telephone.

         51.      Defendant has corporate policies to abuse and harass consumers like Ms.

 Davis despite having actual knowledge that they are calling the wrong person and that the

 called person does not wish to be called.

         52.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an ATDS after the individual asked for the calls to stop.

         53.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an automated or prerecorded voice after the individual asked

 for the calls to stop.

         54.      Defendant’s phone calls harmed Ms. Davis by causing her embarassment.

         55.      Defendant’s phone calls harmed Ms. Davis by causing her emotional

 distress.

         56.      Defendant’s phone calls harmed Ms. Davis by causing her to lose sleep.

         57.      Defendant’s phone calls harmed Ms. Davis by causing her stress.

         58.      Defendant’s phone calls harmed Ms. Davis by causing her anxiety.

         59.      Defendant’s phone calls harmed Ms. Davis by causing her aggravation.

         60.      Defendant’s phone calls harmed Ms. Davis by being an annoyance.

         61.      Defendant’s phone calls harmed Ms. Davis by invading her privacy.

         62.      All conditions precedent to this action have occurred.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Davis v. CashNet USA of Florida, LLC
                                               Page 8 of 9
Case 8:19-cv-01001-WFJ-AAS Document 1 Filed 04/25/19 Page 9 of 9 PageID 9




        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

            a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

               which allows for $500 in damages for each such violation;

            b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

            c. Awarding Plaintiff costs;

            d. Ordering an injunction preventing further wrongful contact by the

               Defendant; and

            e. Any other and further relief as this Court deems just and equitable.

                               DEMAND FOR JURY TRIAL

         Plaintiff, Vanessa Davis, demands a trial by jury on all issues so triable.



  Respectfully submitted this April 25, 2019,

                                                  /s/ Michael A. Ziegler
                                                  Michael A. Ziegler, Esq.
                                                  Florida Bar No. 74864
                                                  mike@zieglerlawoffice.com

                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@zieglerlawoffice.com

                                                  Law Office of Michael A. Ziegler, P.L.
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Attorneys and Trial Counsel for Plaintiff




            Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               Davis v. CashNet USA of Florida, LLC
                                            Page 9 of 9
